259 S.W.3d 63 (2008)
In the Interest of B.K., B.K., J.M., and H.M., Plaintiff; Juvenile Officer, Respondent; Missouri Children's Division, Respondent
v.
J.A.M., Appellant; A.M., (Mother), Defendant; S.K., Defendant; D.C., Defendant.
No. WD 68380.
Missouri Court of Appeals, Western District.
April 29, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 1, 2008.
Application for Transfer Denied August 26, 2008.
Shelley M. Peters, Kansas City, MO, for appellant.
*64 Lori L. Stipp, Kansas City, MO, for Respondent Juvenile Officer.
Katherine J. Rogers, Kansas City, MO, for Guardian ad Litem.
Before PAUL M. SPINDEN, JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

Order
PER CURIAM.
J.A.M. appeals the court's judgment that his two children, H.M. and J.M., were without proper care, custody, and support pursuant to section 211.031.1(1)(b).
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).